By the Court:
The quitclaim deed of Carillo made to Phillips on the 23d day of April, passed to the grantee the title to the premises in controversy. These premises had been already granted to Carillo by the board of trustees, by order duly entered in their records on the 30th day of March. The deed subsequently (on the 26th of April) delivered to Carillo pursuant to the grant, took effect by relation as of March the 30th, and vested the estate in him as of that day. The subsequent deed of Carillo, under which the plaintiff claims, and which was delivered by Carillo on the 5th day of January, 1874, therefore, conveyed nothing.
Judgment affirmed.